JUSTICE SLATER delivered the opinion of the court: The trial court found the defendant, Clemie Liner, guilty of retail theft (Ill. Rev. Stat. 1989, ch. 38, par. 16A — 3(a)). His prior conviction for retail theft was subsequently proved up and the court convicted him of a Class 4 felony. The court imposed an 18-month term of imprisonment. The defendant appeals. At trial, police officer Marshall Dunnigan testified that he and Officer Vincent Wieland were seated in their squad cars near a Walgreens store on the night in question. They were talking to each other when they observed the defendant and Darvis “Pookey” Thornton walking together. Officer Dunnigan suggested that Officer Vincent should familiarize himself with Pookey. So that Vincent could get a better look, the officers drove to the Walgreens store which they had observed the defendant and Pookey enter. According to Dunnigan, as he and Marshall entered Walgreens, Pookey was hurrying out of the store, holding something under his coat. Dunnigan heard someone yelling that a black male had just stolen his wallet. He then chased Pookey, but was unable to catch him. Dunnigan came across a broken bottle of whiskey on the street during his pursuit of Pookey, but did not observe him drop it. Officer Vincent Wieland’s testimony corroborated Dunnigan’s. He added that he believed Pookey was carrying a liquor bottle when exiting Walgreens, because he saw dark-colored glass in Pookey’s jacket and his hand holding it underneath the hem. As Wieland was chasing Pookey, he saw him throw a bottle away. A search resulted in the recovery of a broken bottle of Seagrams whiskey. As the officers searched for Pookey, the defendant approached Officer Wieland and told him that the man they had been chasing had stolen his wallet at Walgreens. When Wieland asked the defendant if he knew the subject, the defendant denied knowing him. Wieland then placed the defendant under arrest and took him back to Walgreens, where the clerk identified him. After Officer Wieland read the defendant his rights, the defendant said he understood them and wished to talk with Wieland. The defendant first told Wieland that when he had laid his wallet on the counter at Walgreens to purchase some beer, an unknown black male had taken the wallet and run away. When Wieland told the defendant that he had seen him with Pookey before they entered the store, the defendant changed his story. He admitted that he and Pookey had intended to steal a fifth of Seagrams from the store. The defendant’s role was to create a disturbance, which he did by claiming Pookey had stolen his wallet. The defendant also told the officers that Pookey had been staying with him and they could probably find him at the defendant’s home. The officers went to the defendant’s address and arrested Pookey. Scott Toft, the Walgreens liquor clerk on duty at the time of the incident, testified that the defendant and another black man had come into the store together. After they brought a bottle of Seagrams gin to the counter, one man had accused the other of stealing his wallet and a loud argument had ensued for approximately three to five minutes. Toft’s attention was on the men the whole time. Toft stated that he motioned to his manager to come over and escort them out, but the two men left on their own. The bottle of Seagrams gin remained on the counter when they left. Toft noted that he did not see anyone take anything from the store. At the close of evidence, the trial court found the defendant guilty of retail theft. On appeal, the defendant argues that he was not proven guilty beyond a reasonable doubt since the State failed to show that the Walgreens store was missing any merchandise. It is well established that on review of a conviction, this court must examine all the evidence in the light most favorable to the State to determine whether any rational trier of fact could have found the defendant guilty beyond a reasonable doubt. (People v. Collins (1985), 106 Ill. 2d 237, 478 N.E .2d 267.) It is also well settled that the State must prove each element of the crime charged beyond a reasonable doubt. (In re Winship (1970), 397 U.S. 358, 25 L. Ed. 2d 368, 90 S. Ct. 1068.) In particular, the State must prove the following essential elements of retail theft: (1) that the defendant knowingly took possession of, carried away, transferred, or caused to be carried away or transferred, any merchandise; (2) that the merchandise was displayed, held, stored, or offered for sale in a retail mercantile establishment; and (3) that the defendant intended to retain such merchandise, or intended to deprive the merchant permanently of the possession, use, or benefit of such merchandise, without paying the full retail value of such merchandise. People v. Wynn (1980), 84 Ill. App. 3d 591, 406 N.E .2d 35. After reviewing the evidence in the light most favorable to the prosecution, we conclude that the defendant’s conviction must be reversed due to the State’s failure to prove, beyond a reasonable doubt, the second element of retail theft listed above. The record reveals that the State did not offer any evidence that the Walgreens store was missing any merchandise. Toft, the Walgreens clerk, did not testify that anything was missing from the store. In fact, he affirmatively stated that he did not see the defendant or Pookey take anything from the store. Additionally, although Officer Wieland testified that he saw Pookey throw a bottle during the chase, which the officers later discovered was a broken bottle of Seagrams whiskey, the State did not offer any evidence to connect that particular bottle to the Walgreens store. In fact, the State did not introduce any of the bottle fragments into evidence at trial. We believe that something more was required to show that the whiskey bottle had actually come from the Walgreens store and was not already in Pookey’s possession when he entered the store. Under these circumstances, we conclude that the State’s evidence left a reasonable doubt about the defendant’s guilt. The judgment of the circuit court of Peoria County is reversed. Reversed. GORMAN, J., concurs.